                           Case 1:20-cv-02025-DLF Document 10 Filed 02/23/21 Page 1 of 6



                                                 UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF COLUMBIA

                         BONNIE PLOTKIN                                   :

                                       Plaintiff,                         :

                                v.                                        :    Case No. 20-2025 (DLF)

                         UNITED STATES OF AMERICA                         :

                                       Defendant.                         :

                                              PLAINTIFF’S CONSENT MOTION FOR
                                             EXTENSION OF DISCOVERY SCHEDULE

                                The Plaintiff, by and through her undersigned counsel, hereby respectfully requests

                         that the Court extend the discovery schedule for an additional sixty (60) days. In support

                         of her Motion, Plaintiff states that the request for the extension of discovery is based on

                         the COVID-19 pandemic that created a judicial emergency and resulted in a near complete

                         cessation of depositions and related discovery activities.

                                Prior to filing this Motion, Plaintiff’s counsel consulted with counsel for

                         Defendants concerning the proposed extension. Counsel for Defendant consents to the

                         extension.

                                In further support of the Motion, the Court is respectfully referred to the attached

                         Memorandum of Points and Authorities.

                                                                         Respectfully submitted,

 Regan Zambri Long                                                       REGAN ZAMBRI LONG PLLC
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030
                                                                         By: /s/ Patrick M. Regan
                                                                             Patrick M. Regan            #336107
                           Case 1:20-cv-02025-DLF Document 10 Filed 02/23/21 Page 2 of 6



                                                                           pregan@reganfirm.com
                                                                           Christopher J. Regan    #1018148
                                                                           cregan@reganfirm.com
                                                                           Emily C. Lagan
                                                                           elagan@reganfirm.com
                                                                           1919 M Street, N.W., Suite 350
                                                                           Washington, D.C. 20036-3521
                                                                           PH: (202) 463-3030
                                                                           Fax: (202) 463-0667
                                                                           Attorneys for Plaintiff


                                                   CERTIFICATE OF SERVICE

                               I HEREBY CERTIFY that on this 23rd day of February 2021 a copy of Plaintiff’s

                         Consent Motion for Extension of Discovery Schedule was electronically filed and served

                         on:

                                                   Brenda Gonzalez Horowitz, Esquire
                                                   Assistant United States Attorney
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   brenda.gonzalez.horowitz@usdoj.gov
                                                   Counsel for Defendant USA


                                                                        /s/ Patrick M. Regan
                                                                        Patrick M. Regan




 Regan Zambri Long
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030




                                                                  -2-
                           Case 1:20-cv-02025-DLF Document 10 Filed 02/23/21 Page 3 of 6




                                                UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF COLUMBIA

                         BONNIE PLOTKIN                                 :

                                      Plaintiff,                        :

                                v.                                      :    Case No. 20-2025 (DLF)

                         UNITED STATES OF AMERICA                       :

                                      Defendant.                        :

                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                       IN SUPPORT OF PLAINTIFF’S CONSENT MOTION
                                         FOR EXTENSION OF DISCOVERY SCHEDULE

                               1.     On November 12, 2020, the parties filed a proposed discovery schedule.

                               2.     On November 13, 2020, the Court issued a Minute Order adopting the

                         parties’ proposed schedule.

                               3.     Pursuant to the Court’s Minute Order adopting the parties proposed

                         schedule, the following discovery deadlines were established:

                                      Plaintiff’s Rule 26(a)(2) Expert Disclosures       03/01/2021
                                      Defendant’s Rule 26(a)(2) Expert Disclosures       04/13/2021
                                      Close of Discovery                                 05/13/2021
                                      Post Discovery Report                              05/26/2021

                               4.     Counsel for the parties have worked cooperative in the discovery process,

                         but the COVID-19 pandemic has restricted the progress of discovery to date.

                               5.     Plaintiff is respectfully requesting that the Court extend all discovery
 Regan Zambri Long
 1919 M Street, NW       deadlines by sixty days. This proposed extension will result in the following new
      Suite 350
Washington, D.C. 20036
                         discovery deadlines.
    202-463-3030
                           Case 1:20-cv-02025-DLF Document 10 Filed 02/23/21 Page 4 of 6




                                        Plaintiff’s Rule 26(a)(2) Expert Disclosures      04/30/2021
                                        Defendant’s Rule 26(a)(2) Expert Disclosures      06/12/2021
                                        Close of Discovery                                07/12/2021
                                        Post Discovery Report                             07/25/2021

                                 6.     Counsel for the Defendant consents to Plaintiff’s requested extension of

                         time.

                                 7.     The proposed extension of discovery will not result in any prejudice to any

                         party and will not result in any undue delay in the resolution of this case.

                                 For the foregoing reasons, Plaintiff respectfully requests that the Court extend the

                         current discovery deadlines by sixty (60) days.

                                                                           Respectfully submitted,

                                                                           REGAN ZAMBRI LONG PLLC


                                                                           By:    /s/ Patrick M. Regan
                                                                                  Patrick M. Regan        #336107
                                                                                  pregan@reganfirm.com
                                                                                  Christopher J. Regan #1018148
                                                                                  cregan@regnafirm.com
                                                                                  Emily C. Lagan
                                                                                  elagan@reganfirm.com
                                                                                  1919 M Street, N.W., Suite 350
                                                                                  Washington, DC 20036
                                                                                  PH: (202) 463-3030
                                                                                  Fax: (202) 463-0667
                                                                                  Attorneys for Plaintiff




 Regan Zambri Long
 1919 M Street, NW
      Suite 350
Washington, D.C. 20036

    202-463-3030




                                                                     -2-
  Case 1:20-cv-02025-DLF Document 10 Filed 02/23/21 Page 5 of 6



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

BONNIE PLOTKIN                                   :

              Plaintiff,                         :

       v.                                        :     Case No. 20-2025 (DLF)

UNITED STATES OF AMERICA                         :

              Defendant.                         :

                                         ORDER

       Upon consideration of Plaintiff’s Consent Motion for Extension of Discovery

Schedule, and it appearing to the Court that the granting of this Motion is in the interest

of justice and will not result in any undue delay in this litigation, it is this _____ day of

February 2021;

       ORDERED that the Motion is hereby GRANTED; and it is further

       ORDERED that the discovery schedule is hereby amended as follows:

              Plaintiff’s Rule 26(a)(2) Expert Disclosures       04/30/2021
              Defendant’s Rule 26(a)(2) Expert Disclosures       06/12/2021
              Close of Discovery                                 07/12/2021
              Post Discovery Report                              07/25/2021

       SO ORDERED:



                                                  Dabney L. Friedrich
                                                  United States District Judge

cc:    Patrick M. Regan, Esquire
       Christopher J. Regan, Esquire
       Emily C. Lagan, Esquire
       Regan Zambri Long PLLC
Case 1:20-cv-02025-DLF Document 10 Filed 02/23/21 Page 6 of 6



    1919 M Street, NW, Suite 350
    Washington, DC 20036

    Brenda Gonzalez Horowitz, Esquire
    Assistant United States Attorney
    555 4th Street, NW
    Washington, DC 20530




                                    -2-
